NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                                  FILED
                               FOR THE NINTH CIRCUIT                                   JUN 27 2011

                                                                                   MOLLY C. DWYER, CLERK
                                                                                    U.S. COURT OF APPEALS

 ABRAM RODRIGUEZ,                                     No. 09-56915

               Plaintiff - Appellee,                  D.C. No. 3:08-cv-00433-H-BLM

   v.
                                                      MEMORANDUM*
 INTERNATIONAL LONGSHORE AND
 WAREHOUSE UNION LOCAL 29 and
 INTERNATIONAL LONGSHORE AND
 WAREHOUSE UNION,

               Defendants - Appellants.


                      Appeal from the United States District Court
                        for the Southern District of California
                       Marilyn L. Huff, District Judge, Presiding

                          Argued and Submitted June 6, 2011
                                 Pasadena, California

Before: B. FLETCHER and N.R. SMITH, Circuit Judges, and GWIN, District
Judge.**



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.


        **
              The Honorable James S. Gwin, District Judge for the U.S. District Court for
Northern Ohio, Cleveland, sitting by designation.
      International Longshore and Warehouse Union and its Local Chapter 29

(collectively “Appellants”) appeal the district court’s denial of sanctions against

Abram Rodriguez and his counsel Derek Anderson. Appellants moved for

sanctions pursuant to 28 U.S.C. § 1927 and the court’s inherent power, after the

district court granted them summary judgment on Rodriguez’s underlying claim

that Appellants violated Rodriguez’s rights under the Labor-Management

Reporting and Disclosure Act (LMRDA). Appellants claimed Anderson

improperly filed a separate lawsuit against Appellants’ counsel, threatened

Appellants’ with criminal liability, and used a lawsuit by Rodriguez’s brother to

leverage settlement. We have jurisdiction pursuant to 28 U.S.C. § 1291 and we

AFFIRM.

      The district court’s three page order, denying the motion for sanctions under

both theories, acknowledged the Appellants arguments and cited controlling case

law. The district court did not abuse its discretion when it did not find subjective

bad faith on the part of the plaintiffs, did not make illogical, implausible, or

unsupported findings, and denied Appellants’ motion for sanctions. Air

Separation, Inc. v. Underwriters at Lloyd’s of London, 45 F.3d 288, 291 (9th Cir.

1995).

      AFFIRMED.